Name: Commission Regulation (EEC) No 3770/87 of 16 December 1987 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/ 16 Official Journal of the European Communities 17 . 12. 87 COMMISSION REGULATION (EEC) No 3770/87 of 16 December 1987 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calcu ­ lation of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES CN Code Price used Having regard to the Treaty establishing the European Economic Community, intervention price for lampante grade olive oil with 5 % acidity intervention price for semi-fine olive oil 1509 10 10 1509 10 90 1 509 90 00 1510 00 10 1510 00 90 price used for subheading 1509 10 10, multiplied by a coefficient of 1,10 inervention price for olive-residue oil with 10 % acidity price used for subheading 1510 00 10 multiplied by a coefficient of 1,22 . Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas the prices to be used as a basis for calculating the monetary compensatory amounts for olive oil and the method for determining the amount of consumption aid used to calculate the amounts applicable to certain olive oils should be specified ; whereas it is therefore necessary to amend Commission Regulation (EEC) No 31 53/85 (3), as last amended by Regulation (EEC) No 2390/87 (4); Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its Chairman, Furthermore, for olive oil put up in a way meeting the requirements for the granting of the consumption aid and for the release for free circu ­ lation of olive oil from third countries, the mone ­ tary compensatory amount shall be calculated on the basis of the price laid down in the previous subparagraph less the consumption aid, after deducting the amount withheld pursuant to Article 11 (6) of Council Regulation No 136/ 66/EEC ( ), for information and promotion measures . HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3) (g) of Regulation (EEC) No 3153/85 is hereby replaced by the following : (g) In the case of olive oil , the monetary compensa ­ tory amounts shall be calculated on the basis of the following prices : 0 OJ No 172, 30 . 9 . 1966, p . 3025/66 . Article 2 This Regulation shall enter into force on 1 January 1988 . State Regulation Sha11 be binding in its entirety and directly applicable in all Member Done at Brussels , 16 December 1987 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985 , p. 6 . (2) OJ No L 182, 3 . 7 . 1987 , p. 1 . (3) OJ No L 310 , 21 . 11 . 1985 , p. 4 . (4) OJ No L 218 , 7 . 8 . 1987 , n . 22 .